DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on March 10, 2022 and is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Slavin (34,016) on March 21 and 23, 2022.
The application has been amended as follows: 
Claim 12 line 10, following hardness, delete “of about 60-64 HRc”; Replace with – of 62-64 HRc --
Claim 12 line 32, following over-torque, delete “condition, the allowable torque”; Replace with –condition; wherein an allowable torque--.
Claim 12 line 36, following when, delete “an”; Replace with –the--.
Allowable Subject Matter
Claim 12 is allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Dahlheimer et al. US. Publication (2016/0046040), disclose an apparatus for destroying a solid state drive memory comprising a first and second rollers, adjustable block and a drive mechanism however,
It is in the opinion of the Examiner that the art of record neither anticipates nor render obvious
“…said first and second roller each having 24 rows of teeth constructed of Rockwell hardness of about 60-64 HRc, each row of teeth further defined by 20 individual teeth each having a 5 mm width and a 45 degree tip with a side edge positioned at about 15 degrees, each said row of teeth spaced apart from an adjoining row by a gap of about 7 mm, …a drive mechanism coupled to a gear motor constructed and arranged to pass at least 720 SSD's per hour between said first and second roller, said drive mechanism including a variable frequency drive unit with a proportional integral derivative controller (VFD-PID),
said VFD providing PID feedback signal for detecting an over-torque condition,
the allowable torque (t) determined by: t = 9950 * p/n (1800* gear ratio); t is in NM, p is in kw, and n is rpm's; said VFD reverses rotation of said rollers when an over-torque condition is detected;
wherein an SSD inserted into said crushing box is drawn between said first and second roller whereby said rollers impart a waffle pattern to permanently disfigure an SSD thereby providing visual verification that the SSD had been rendered inoperable.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 23, 2022

/S.O.B./Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725